DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	An information disclosure statement was filed 03/04/2021.

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1, 2, 5, 41, 45, 56, 90-92 are considered unpatentable for the reasons indicated below: 
Submission of the IDS cited above included a reference which clearly anticipates the claims.


Election/Restrictions
	The rejoinder of claims 20, 21, 23, 24, 26,  34, 68, 71, and 81 is withdrawn in view of the reopening of prosecution.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 41, 45, 90 - 92  is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by CN103826658A (CN’658A)This application corresponds to US PGPUB 20140234422 to Mathieu et al )  . Mathieu et al discloses a vaccine composition with aluminum hydroxide nanoparticles, as well as sodium polyacrylate (see Abstract; [0016] – [0019]). The stability in the liquid formulation is viewed as a future intended use, and would be inherent to the particle material as disclosed by Mathieu et al. The method of determining size of the articles set out in claim 2 does not change the particle characteristics set out in CN’658, and is again a future intended use. The molecular weight of PAA-NA is 2100 [0016]. A bioactive is added at [0025] – [0026], and can be a protein a lipoprotein, a polysaccharide, a glycolipid, a lipopeptiide, or a virus-like protein. The mole ratio of sodium polyacrylate to aluminum is 0.43 to 0.57 ([0017]. The claims are anticipated by Mathieu et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 56  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu et al in view of CN104055736A (Univ Sichuan).
The disclosure of Mathieu et al is discussed in full above. Matheiu et al lacks a disclosure of an additional adjuvant in the composition. However, in another vaccine composition Univ Sichuan suggests the addition of adjuvant in order to enhance the efficacy of vaccines. These include lipopolysaccharide, lipid A, mono-phopholipid A, CpG-ODN, saponin, squalene, imiquimod (see [0040]). Therefore, it would 

Conclusion
	No claims are allowed.





					Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        caz